Vinje, C. J.
The constitutionality of that part of the section above quoted was argued, but we express no opinion upon that subject because it is not involved in this case. The dependency of parents upon their children must be shown as a matter of fact in each case. The law does not infer it. Wisconsin D. Co. v. Industrial Comm. 161 Wis. 42, 152 N. W. 460. And dependency exists only when the amount contributed by a minor child the preceding year exceeds the cost of his support for such year. Milwaukee B. Co. v. Wiecki, 173 Wis. 391, 396, 181 N. W. 308. Here the cost of support exceeded the minor’s contribution, hence there was no dependency. The parents suffered no present financial loss by his death. The workmen’s compensation law was enacted for the purpose of in a measure making good present financial losses and future losses for a limited time based upon present losses. Where there are no present losses there can be no award for future losses. As was aptly said by the trial judge in his- opinion, “This is the fundamental feature that distinguishes the award under the compensation act from damages. under the common *205law.” The argument, therefore, of the attorney general to the effect that the minor’s death would cause future losses to the parents is beside the question. Present dependency must be shown before any provision of the compensation act can be invoked. In this case, under the rule adopted by this court in Milwaukee B. Co. v. Wiecki, 173 Wis. 391, 181 N. W. 308, there was no present financial loss to the parents and therefore the compensation act does not apply to the case at all. Since it does not apply to the case, it follows that no burial expenses provided for by the act can be imposed upon the employer. Such burial expenses can be imposed only where the act is called into operation by dependency or otherwise.
By the Court. — Judgment affirmed.